


Exhibit 10.1


Re: Terms of Employment


Dear Mr. Bonczek:


This letter agreement (the “Letter Agreement”) sets forth all terms and
conditions governing your employment relationship with Northern Tier Energy LLC
and its affiliates. If this Letter Agreement is acceptable to you, please
execute this Letter Agreement where indicated and return to me at your earliest
convenience.


1.
Prior Agreements



As you know, you have entered into several agreements regarding the terms of
your employment with Northern Tier Energy LLC (the “Company”) and its affiliates
over the course of your employment with the Company, including, but not limited
to, (i) the letter regarding “Six Month Retention Agreement” dated and signed
December 20, 2013, between you and the Company, (ii) the “Amendment to
Employment Offer” letter executed by you and the Company on May 30, 2012 and
(iii) the “Revised Offer” letter dated February 7, 2011 from the Company that
you executed on February 10, 2011 (together, the “Prior Agreements”). The
purpose of this Letter Agreement is to clarify the terms that will apply to your
employment from the date of this letter forward. This Letter Agreement shall
reflect the entire agreement between you and the Company relating to your
employment and shall cancel, supersede and replace any previous understandings
or agreements relating to your employment, including the Prior Agreements.


2.
Employment as Executive Vice President and Chief Financial Officer



You will continue to be employed as Executive Vice President and Chief Financial
Officer (“EVP & CFO”) of the Company on a full time basis. In your position as
EVP & CFO you will have such duties and responsibilities as are appropriate for
the position and are specified by the Board of Directors of Northern Tier Energy
GP LLC (the “General Partner”) and/or the Company’s Chief Executive Officer
(“CEO”). You will report directly to the CEO. You agree to devote your full
business time and best efforts to the performance of your duties and to further
and the Company’s interests.


3.
Compensation



In consideration of your services, you will be paid a base salary of $400,000
per year (the “Base Salary”), payable in accordance with the standard payroll
practices of the Company and subject to all withholdings and deductions as
required by law. In addition, you will be eligible to earn an annual bonus under
the Company’s incentive compensation plan (the “Bonus Plan”) based upon your
achievement and the achievement of the Company and subject to the terms and
conditions of the Bonus Plan. Your target bonus for the 2014 fiscal year under
the Bonus Plan shall be 100% of your Base Salary. The actual amount, if any, of
any payment made to you under the Bonus Plan for any fiscal year shall be
determined in the sole and complete discretion of the Board of Directors of the
General Partner or a sub-committee thereof. In order to be eligible to receive a
payment

Page 1 of 7
Bonczek Employment Agreement


US 2415685v.3

--------------------------------------------------------------------------------




under the Bonus Plan, you must be employed by the Company or its affiliates at
the time such payment is made.


During the time you are employed with the Company, and except for any bonus plan
or any awards under the 2012 Northern Tier Energy LP Long-Term Incentive Plan
(“LTIP”), under which the grant or payment of awards shall be in the sole
discretion of the Compensation Committee or the Board of Directors, as
applicable, of the General Partner, you shall be entitled to participate in all
employee benefit plans, practices and programs maintained by the Company, as in
effect from time to time on the same basis as other similarly situated
executives of the Company, to the extent consistent with applicable law and the
terms of such plans and programs. The Company reserves the right to cancel any
such plan at any time in its sole discretion, subject to the terms of the plan
itself and applicable law.


4.
Vacation and Time Off



You will be entitled to four (4) weeks paid vacation per calendar year (prorated
for partial years) in accordance with the Company’s vacation policies, as in
effect from time to time. You will receive other paid time-off in accordance
with the Company’s policies for executive officers as such policies may exist
from time to time.


5.
Relocation



(a)    The Company agrees to allow you to continue to work either from your home
or from the Company’s offices in Ridgefield, Connecticut, at the election of the
Company, through March 31, 2015, provided that you may be required to travel on
Company business from time to time. Beginning on March 31, 2015, you will be
required to relocate to Arizona, and work from the Company’s offices in Tempe,
Arizona. Of course, the Company would welcome your relocation to Arizona prior
to March 31, 2015, if you so choose. The Company shall pay, or reimburse you,
for all reasonable relocation expenses incurred by you relating to your
relocation to Arizona in accordance with the terms of the Company’s relocation
policy. If your employment is terminated by the Company for Cause or by you
without Good Reason within one year of your relocation then you will be required
to repay the Company the gross amount of any relocation expenses paid or
reimbursed pursuant to this paragraph. You must confirm to the Company in
writing on or before December 31, 2014, that you agree to be relocated to
Arizona on or before March 31, 2015.


(b)    Notwithstanding the foregoing, if you (1) choose not to relocate; and (2)
advise the Company in writing on or before December 31, 2014, that you do not
intend to relocate; and (3) continue in your position of EVP & CFO the of
Company working either from your home or from the Company’s offices in
Ridgefield, Connecticut, at the election of the Company, through March 31, 2015,
or such earlier date as the Company may direct, which date shall be the
Termination Date; and (4) are not terminated for Cause; and (5) execute, return
and do not rescind a Separation Release and Restrictive Covenant Agreement
(“Separation Release”) during the Release Period (as defined below),
substantially in the form attached as Exhibit A, then the Company will:


i.
Pay you a lump sum equal to one times your annual base salary as of the
Termination Date, less required withholdings and deductions; and


Page 2 of 7
Bonczek Employment Agreement


US 2415685v.3

--------------------------------------------------------------------------------






ii.
Cause all unvested awards under the 2012 Northern Tier Energy LP Long-Term
Incentive Plan (“LTIP”) that were issued to you prior to January 1, 2014, to
accelerate and be vested in full; and



iii.
To the extent you elect to continue, and do continue, coverage for yourself and
your eligible dependents under any of the Company’s group health plans, as
applicable, under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), promptly reimburse you on a monthly basis, for a period of up
to 6 months following the Termination Date, for the difference between the
amount you pay to effect and continue such coverage and the employee
contribution amount that active management level employees of the Company pay
for the same or similar coverage under such group health plans at that time (the
“Health Coverage Reimbursements”); and



iv.
Provide you with outplacement support for a period of 3 months and up to a
maximum of value of $3,000; and



v.
Pay you all unused and accrued vacation in accordance with Section 3.12 of the
April 2013 edition of the Northern Tier Energy Employee Handbook (“Unused and
Accrued Vacation Pay”); and



vi.
If and only if the Company terminates you other than for Cause prior to January
21, 2015, before you are awarded a 2014 cash bonus and before payments, if any,
are made under the 2014 Incentive Compensation Plan (“2014 Cash Plan”)
previously approved by the Board of Directors of the General Partner, then you
shall also receive a cash bonus under the 2014 Cash Plan at Target (as
determined by the Board of Directors of the General Partner on April 30, 2014),
which amount shall be prorated based on the actual number of days you worked
during 2014.



Except as otherwise provided under Section 8 below, any amounts due under this
Letter Agreement will be paid on the first business day following the Release
Period (the “Initial Payment Date”). The “Release Period” is the 21 days
following the date upon which the Company delivers the Release to you (which
shall occur no later than seven days after the date of your termination of
employment) or, in the event that such termination of employment is “in
connection with an exit incentive or other employment termination program” (as
such phrase is defined in the Age Discrimination in Employment Act of 1967, as
amended), the date that is 45 days following such delivery date.


In addition, for purposes of clarity, the vesting of any equity or equity-based
awards granted to you under the LTIP following January 1, 2014, and outstanding
on the date of your Termination Date shall not be accelerated under this Letter
Agreement and shall be governed solely by the terms of the LTIP and the award
agreement under which each such award was granted.


6.
Termination


Page 3 of 7
Bonczek Employment Agreement


US 2415685v.3

--------------------------------------------------------------------------------






(a)    You are free to terminate your employment at any time, so long as you
provide at least 60 days’ notice to the Company’s Chief Executive Officer. Your
employment may be terminated by the Company for Cause at any time and without
prior notice or by the Company without Cause at any time with 30 days’ notice.
Notwithstanding anything in this Letter Agreement to the contrary:


i.
Should you terminate your employment other than for Good Reason, or should you
be terminated for Cause, then following such termination the Company will pay
you an amount equal to the value of (i) all Unused and Accrued Vacation Pay, and
(ii) earned but unpaid Base Salary. You will receive no other payments or
amounts under this or any other agreement.



ii.
Should you terminate your employment for Good Reason, or should the Company
terminate your employment other than for Cause, in each case, on or before March
31, 2015, then, conditioned upon and following your executing and delivering and
not rescinding a Separation Release, substantially in the form attached as
Exhibit A, you will receive the payments set forth under Section 5(b) above. You
will receive no other payments or amounts under this or any other agreement.



iii.
Should you terminate your employment for Good Reason, or should the Company
terminate your employment other than for Cause, in each case, following March
31, 2015, outside a Change of Control Period, then, conditioned upon and
following your executing and returning and not rescinding a Separation Release,
substantially in the form attached as Exhibit A, you will receive: (1) all
Unused and Accrued Vacation Pay; (2) earned but unpaid Base Salary; and (3) a
lump sum equal to one times your annual base salary as of the Termination Date,
less required withholdings. You will receive no other payments or amounts under
this or any other agreement.



iv.
Should you terminate your employment for Good Reason, or should the Company
terminate your employment other than for Cause, in each case, following March
31, 2015, and within the Change of Control Period, then, conditioned upon and
following your signing and not rescinding a Separation Release, substantially in
the form attached as Exhibit A, you will receive: (1) all Unused and Accrued
Vacation Pay, (2) earned but unpaid Base Salary; (3) a lump sum equal to one
times your annual base salary as of the Termination Date, less required
withholdings and deductions; and (4) any and all outstanding equity awards shall
become immediately exercisable in full and any accrued benefits under any and
all nonqualified deferred compensation plans sponsored by the Company shall
become immediately nonforfeitable. You will receive no other payments or amounts
under this or any other Agreement.



7.
Definitions



(a)    “Cause” shall mean (A) the continuous failure by you to substantially
perform your duties with the Company (other than such failure resulting from
your incapacity due to physical or

Page 4 of 7
Bonczek Employment Agreement


US 2415685v.3

--------------------------------------------------------------------------------




mental illness) following your being advised of such failure and having a
reasonable opportunity to cure your performance failure, (B) gross misconduct or
gross negligence by you as determined by the Board of Directors of the Company
in good faith, or (C) your conviction of, or entering a plea of guilty or nolo
contendere to the commission of a felony.


(b)    “Good Reason” shall mean (A) a material diminution of your position,
duties, or responsibilities with the Company, a diminution in your title or
offices with the Company or any removal of you from or any failure to reelect
you to any such positions; (B) a reduction by the Company in your base salary or
target incentive opportunity; (C) a material reduction in the aggregate, of the
benefits provided under employee benefit plans, (D) without your express
consent, the relocation of your principal place of business to a location that
is more than 40 miles from Ridgefield, Connecticut, or (E) any breach by the
Company of any material provision of this Letter Agreement.


(c)    “Change of Control” shall have the meaning set forth in the LTIP as
amended from time to time, provided that (A) a “Change of Control” shall not
occur unless that Change of Control also constitutes a “change in the ownership
of a corporation,” a “change in the effective control of a corporation,” or a
“change in the ownership of a substantial portion of a corporation’s assets,” in
each case, within the meaning of Section 1.409A-3(i)(5) of the 409A Regulations,
as applied to non-corporate entities, and (B) the acquisition of additional (i)
control of the Board of Directors of the General Partner, or (ii) equity or
assets of the Company or the General Partner, in each case by Western Refining,
Inc., Western Refining Logistics, LP, or any of their affiliates, following the
date of this Letter Agreement shall not constitute a “Change of Control”.


(d)    “Change of Control Period” shall mean the twelve-month period following a
Change of Control that occurs after the date of this Letter Agreement.


8.
Section 409A



(a)    The provisions of this Letter Agreement are intended to comply with
Section 409A of the Internal Revenue Code and the regulations and guidance
issued thereunder (“Section 409A”) or an exemption thereunder and shall be
construed and administered in accordance with Section 409A. Any payments under
this Letter Agreement that may be excluded from Section 409A either as
separation pay due to an involuntary separation from service or as a short-term
deferral shall be excluded from Section 409A to the maximum extent possible. For
purposes of Section 409A, each installment payment provided under this Letter
Agreement shall be treated as a separate payment. Any payments to be made under
this Letter Agreement upon a termination of employment shall only be made upon a
"separation from service" under Section 409A. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Letter Agreement comply with Section 409A and in no event shall the Company
be liable for all or any portion of any taxes, penalties, interest or other
expenses that may be incurred by you on account of non-compliance with Section
409A.


(b)    Notwithstanding any other provision of this Letter Agreement to the
contrary, if any payment or benefit provided to you in connection with your
termination of employment is determined to constitute "nonqualified deferred
compensation" within the meaning of Section 409A

Page 5 of 7
Bonczek Employment Agreement


US 2415685v.3

--------------------------------------------------------------------------------




and you are a "specified employee" as defined in Section 409A(a)(2)(b)(i) of the
Internal Revenue Code, then such payment or benefit shall not be paid until the
first payroll date to occur following the six-month anniversary of the date of
your termination of employment (the "Specified Employee Payment Date") or, if
earlier, on your death. The aggregate of any payments that would otherwise have
been paid before the Specified Employee Payment Date shall be paid to you in a
lump sum on the Specified Employee Payment Date and thereafter, any remaining
payments shall be paid without delay in accordance with their original schedule.


(c)    To the extent required by Section 409A, each reimbursement or in-kind
benefit provided under this Letter Agreement shall be provided in accordance
with the following: (a) the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during each calendar year cannot affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year; (b) any reimbursement of an eligible expense shall be paid to you
on or before the last day of the calendar year following the calendar year in
which the expense was incurred; and (c) any right to reimbursements or in-kind
benefits under this Letter Agreement shall not be subject to liquidation or
exchange for another benefit.


9.
General Terms



(a)    Choice of Law and Venue. This Letter Agreement, for all purposes, shall
be construed in accordance with the laws of Arizona without regard to conflicts
of law principles. Any action or proceeding by either of the parties to enforce
this Letter Agreement shall be brought only in a state or federal court located
in the state of Arizona, county of Maricopa. The parties hereby irrevocably
submit to the exclusive jurisdiction of such courts and waive the defense of
inconvenient forum to the maintenance of any such action or proceeding in such
venue.


(b)    Confidentiality. You understand and agree that you will not at any time
during employment or following the Termination Date, disclose to anyone any
secret or confidential information or matter of the Company or its affiliates,
or disparage the Company or its affiliates in any way.


(c)    Timing for Payment. Except as otherwise provided under Section 8 above,
all amounts to be paid under any portion of this Letter Agreement will be paid
on the Initial Payment Date.


By signing below, you acknowledge that this Letter Agreement contains all of the
understandings and representations between you and the Company pertaining to the
subject matter hereof and supersedes, terminates and cancels all prior and
contemporaneous understandings, agreements, representations and warranties,
including the Prior Agreements, both written and oral, with respect to such
subject matter. The parties mutually agree that the letter can be specifically
enforced in court and can be cited as evidence in legal proceedings alleging
breach of the Letter Agreement.


By signing below you confirm that you agree and accept all the terms and
provisions of this Letter Agreement. Please returned a signed copy to
[__________] by [________], 2014.





Page 6 of 7
Bonczek Employment Agreement


US 2415685v.3

--------------------------------------------------------------------------------




[REMAINDER OF PAGE INTENTIONALLY BLANK]
















Sincerely,




NORTHERN TIER ENERGY LLC






By_/s/ David L. Lamp___________________
David L. Lamp
President and Chief Executive Officer
Agreed by_/s/ David Bonczek___________
    
    
_David Bonczek______________________
Name


_Executive Vice President and CFO_______
Title


_August 4, 2014______________________
Date





Page 7 of 7
Bonczek Employment Agreement


US 2415685v.3

--------------------------------------------------------------------------------


EXHIBIT A


SEPARATION RELEASE AND RESTRICTIVE
COVENANT AGREEMENT


This Separation Release and Restrictive Covenant Agreement ("Separation
Release") is entered into by and between ______________ ("Employee") and
Northern Tier Energy LLC ("Employer"), as follows:


1. Separation Payments and Conditions. Employer and Employee hereby acknowledge,
agree and confirm that the Employee’s employment with Employer has terminated
effective [insert date] (“Effective Termination Date”). In consideration for the
parties’ promises contained herein and in the Letter Agreement between Employer
and Employee entered into on August 4, 2014 (“Retention Agreement”) and any
other agreements between Employer and Employee (collectively, the “Agreements”),
Employer will pay Employee a lump sum of $[insert], less required withholdings.
This payment will be paid no later than the next regular NTE payroll date after
Employee has executed and delivered to Employer this Separation Release, all
waiting and rescission periods contained herein have expired, and the Separation
Release has become final and enforceable. The payment will be made through an
electronic transfer to the bank account used to make salary payments to Employee
unless Employee provides a written request at the time of returning this
executed Separation Release to direct the payment elsewhere. Employee
acknowledges that but for this Separation Agreement, Employee would have no
right to the payments described in this paragraph.


2. Company Continuation Healthcare Benefits; COBRA. As additional consideration,
to the extent Employee you elects to continue, and does continue, coverage for
himself and his eligible dependents under any of the Company’s group health
plans, as applicable, under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”), Employer agrees to promptly reimburse Employee on
a monthly basis, for a period of up to 6 months following the Termination Date,
for the difference between the amount Employee pays to effect and continue such
coverage and the Employee contribution amount that active management level
employees of the Employer pay for the same or similar coverage under such group
health plans at that time (the “Health Coverage Reimbursements”). Employee
agrees that Employer may withhold the employee portion of the monthly healthcare
benefit premiums from any payment due to Employee, including, without
limitation, the payment provided for in paragraph 1 of this Separation Release.
If Employee accepts employment with any other person or entity during 2014 or
2015, as applicable (whether or not comparable coverage is made available in
connection with said employment), Employee shall no longer be entitled to
Employer-paid continuation of healthcare benefits otherwise available under this
paragraph.  Employee promises and agrees to inform Employer promptly in writing
should Employee become employed during 2014 or 2015, as applicable, and if
Employee breaches this notice obligation, then Employee promises and agrees to
repay Employer for any costs Employer incurred providing healthcare continuation
after the date Employee began such alternative employment and agrees that
Employer will have no obligation to make further payments for healthcare
benefits under this paragraph. Employee acknowledges that but for this
Separation Agreement, Employee would have no right to the benefits described in
this paragraph.


3. Outplacement Support. As additional consideration, Employer will provide
Employee with


--------------------------------------------------------------------------------


a maximum of up to 90 days and $3,000 of outplacement services beginning upon
the Effective Termination Date. Employee acknowledges that but for this
Separation Agreement, Employee would have no right to the benefits described in
this paragraph.


4. Preservation of Certain Other Rights and Benefits for Employee. Employer
acknowledges and agrees that this Separation Release, including, without
limitation, the General Release in paragraph 5, shall have no effect upon
Employee’s vested benefits.


5. General Release. Subject to the terms of paragraph 4 above, Employee, on
Employee’s own behalf and on behalf of Employee’s heirs, successors, and
assigns, hereby fully, finally, and completely releases Employer, its
predecessors, successors, subsidiaries, parents and affiliates including, but
not limited to, Western Refining, Inc. (“Western”) and Western’s subsidiaries
and affiliates, and, in each case, the current and former officers, directors,
shareholders, partners, employees, agents, attorneys, representatives, benefit
plans, trustees or administrators of any benefit plans, insurers, and assigns of
any of them (collectively, the “Released Parties”), of and from any and all
liabilities, claims, actions, losses, expenses, debts, obligations, liens,
promises, demands, costs, fees, damages and/or causes of action, of whatever
kind or character, whether now known or unknown (collectively, “Claims”), direct
or indirect, arising from, relating to, or in any way connected with, any acts,
omissions, facts or events occurring on or before the execution of this
Separation Release, if any, that Employee may have against Employer or any
Released Parties. The Claims released by this agreement, include, but are not
necessarily limited to: any such Claims arising out of or in any way related to
Employee’s employment with the Employer or the termination of such employment;
any claims arising from rights under federal, state, and local laws relating to
the regulation of federal or state tax payments or accounting; federal, state or
local laws that prohibit harassment or discrimination on the basis of race,
national origin, religion, sex, gender, age, marital status, bankruptcy status,
disability, perceived disability, ancestry, sexual orientation, family and
medical leave, or any other form of harassment or discrimination or related
cause of action (including but not limited to failure to maintain an environment
free from harassment and/or retaliation, inappropriate comments or touching
and/or “off-duty” conduct of Employer’s employees); statutory or common law
claims of any kind, including but not limited to, any alleged violation of Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, Sections 1981
through 1988 of Title 42 of the United States Code, the Americans with
Disability Act, the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act, the Equal Pay Act, the Family Medical Leave Act or any
other state or federal law relating to employee leaves, the Genetic Information
Nondiscrimination Act, the Workers Adjustment and Retraining Notification Act,
the Employee Retirement Income Security Act, the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), the National Labor Relations Act, any law
providing any rights or remedies for injuries sustained in the workplace,
including without limitation the Occupational Safety and Health Act, the
Sarbanes-Oxley Act, any state or federal whistleblower laws, the Dodd-Frank Act
Wall Street Reform and Consumer Protection Act, all provisions of any
Constitution, the Connecticut Fair Employment Practices Act, the Illinois Human
Rights Act, the Minnesota Human Rights Act, the New Jersey Law Against
Discrimination, the New Jersey Claims under the Conscientious Employee
Protection Act (“CEPA”), the New York State Human Rights Law, the Texas
Commission on Human Rights Act; any claims based in or arising from or relating
to contract, tort, and property rights, breach of contract, breach of
implied-in-fact contract, breach of the implied covenant of good faith and fair
dealing, tortious interference with contract or current or prospective economic
advantage, fraud, deceit, invasion of privacy, unfair competition,
misrepresentation, defamation, wrongful


--------------------------------------------------------------------------------


termination, tortious infliction of emotional distress (whether intentional or
negligent), breach of fiduciary duty, violation of public policy or any other
common law claim of any kind whatsoever; any claims for wages, salary,
commissions, severance pay, sick leave, family leave, disability pay or
benefits, liability pay, overtime pay, vacation, life insurance, health
insurance, eligibility for, or continuation of, health benefits, disability or
medical insurance, or any other fringe benefit or compensation; and/or any claim
for damages or declaratory or injunctive relief of any kind. Employee
acknowledges and agrees that she already has received any and all leaves (paid
or unpaid) to which she may have been entitled during her employment. Further,
Employee waives and releases Employer from any claims that this Separation
Release was procured by fraud or signed under duress or coercion so as to make
the Separation Release not binding. Employee understands and agrees that by
signing this Separation Release Employee is giving up the right to pursue any
legal or equitable claims that Employee may have against Employer or any
Released Parties, and specifically agrees and covenants not to bring any legal
action for any Claims released herein, and that Employee will defend (using
counsel reasonably selected by Employer), indemnify and hold Employer and the
Released Parties harmless from and against all Claims (including legal fees and
expenses) incurred by Employer or the Released Parties arising from or relating
to any such Claim. Excluded from this Separation Release are claims which cannot
be waived by law; Employee does waive, however, any right or claim Employee may
have to any monetary recovery should any agency pursue any claims on Employee’s
behalf.


6. No Admission of Liability. Employee agrees, understands, and acknowledges
that nothing contained in this Separation Release shall constitute or be
construed or treated as an admission of any wrongdoing or liability on the part
of any Released Party. Neither this Separation Release nor any of its terms is
admissible in any proceeding, except a proceeding to interpret or enforce its
terms or as a defense to any claim.


7. Partial Right to Revoke or Cancel. Employee agrees, understands, and
acknowledges that Employee has the right to rescind (that is, cancel) the
portion of Employee’s release that relates to claims, if any, Employee may have
under the federal Age Discrimination in Employment Act (“ADEA”) within seven (7)
calendar days after Employee signs this Separation Release, and that Employee
has the right to rescind the portion of Employee’s release that relates to
claims, if any, Employee may have under the Minnesota Human Rights Act (“MHRA”)
if done within fifteen (15) calendar days after Employee signs this Separation
Release. For any such rescission to be effective, Employee must deliver written
notice of the rescission to Melissa Buhrig, at Northern Tier Energy LLC, 1250 W.
Washington Street, Suite 300, Tempe, Arizona 85281. The written notice of
rescission must be hand-delivered or, if sent by mail, postmarked, within the
applicable rescission period, and sent by certified mail, return receipt
requested. In the event that Employee rescinds the release of any claims
Employee may have under the ADEA or MHRA, it is understood and agreed that
Employer, in its sole discretion, may void this entire Separation Agreement by
providing written notice to Employee at Employee’s last known address within
fifteen (15) calendar days after receipt of Employee’s notice of rescission. If
Employer provides such notice, then this Separation Release shall be void and of
no force or effect. If Employer does not provide such notice, then Employee’s
rescission of the release as it relates to claims under the ADEA or MHRA shall
have no effect on Employee’s release of any other claims and this Separation
Release shall otherwise remain in full force and effect.


8. Continuing Obligations. Employee agrees, understands, and acknowledges that
Employee has


--------------------------------------------------------------------------------


certain continuing obligations to Employer that survive the termination of
Employee’s employment and shall continue unabated, including, without
limitation, obligations under law to maintain and not disclose to anyone
Employer’s trade secrets and confidential information, documents, and other
materials revealed to Employee during the course of Employee’s association with
Employer.


9. Nonsolicitation. For a period of six (6) months after the Effective
Termination Date (the “Restricted Period”), Employee agrees not to, for any
reason whatsoever, directly or indirectly, on behalf of Employee or on behalf of
any other person or entity: (i) solicit or attempt to solicit, take away, or
hire (as an employee, consultant or independent contractor) any employee,
consultant or independent contractor of any Released Parties, or (ii) solicit or
attempt to solicit the business of any client or customer of any Released
Parties in a manner that is competitive with or harmful to such Released
Parties.


10. Reasonableness and Enforcement of Restrictive Covenant. Employee agrees and
acknowledges that (i) Employee has in the course of Employee’s employment with
Employer become familiar with Employer’s trade secrets and other confidential
and proprietary information; (ii) Employee’s obligations under Section 9 of this
Release are reasonable and necessary to protect the Employer’s trade secrets and
other confidential information, good will, stable workforce, and business
associations, and (iii) the Employer would not have entered into this Agreement
on the terms and conditions set forth herein but for Employee’s obligations
under Section 9. The parties agree and acknowledge that Employee’s breach of
Section 9 of this Agreement is likely to cause irreparable harm to Employer and
the other Released Parties for which money damages could not reasonably or
adequately compensate Employer and the other Released Parties, and accordingly
the parties agree that Employer and the other Released Parties shall be entitled
to injunctive relief to enforce such provisions, without the need to post any
bond or deposit and without prejudice to any other rights or remedies Employer
or the other Released Parties may have for a breach of this Separation Release.


11. Confidentiality/Non-Disparagement. Employee agrees to keep confidential all
information contained in this Separation Release. Employee agrees not to do
anything that will disparage or damage Employer or any other Released Party, and
agrees not to divulge to any other person or entity any employment related
information or confidential business information belonging to Employer or any
Released Party or that Employer has previously indicated to Employee should be
kept confidential or which any reasonable person under the circumstances would
understand to be confidential.


12. Oral Modification. This Separation Release cannot be modified orally and can
only be modified through a written document signed by both parties.


13. Construction and Severability. This Separation Release shall be shall be
construed without regard to who drafted any portion of it. If any provision
contained in this Separation Release is determined to be void, illegal or
unenforceable, in whole or in part, then the other provisions contained herein
shall remain in full force and effect as if the provision which was determined
to be void, illegal or unenforceable had not been contained herein.




--------------------------------------------------------------------------------


14. Reinstatement. Employee acknowledges and agrees that by execution of this
Separation Release, Employee waives all rights or claims for reinstatement of
employment with Employer and its Affiliates and promises and agrees not to apply
for or seek employment with Employer.


15. Return of Property. Employee acknowledges that all memoranda, notes,
records, reports, manuals, handbooks, drawings, blueprints, books, papers,
letter, formulas, client and customer lists, contract, software programs,
instruction books, catalogs, information and records, technical manuals and
documentation, drafts of instructions, guides and manuals, maintenance manuals,
and other documentation (whether in draft or final form), and other information
relating to Employer’s business, and any and all other documents containing
Proprietary Information furnished to Employee by any representative of Employer
or otherwise acquired or developed by Employee in connection with Employee’s
employment with Employer (collectively, “Recipient Materials”) shall at all
times be the property of Employer. Prior to leaving Employer’s office on the
Effective Resignation Date, Employee shall return to Employer any Recipient
Materials and any copies thereof which are in Employee’s possession, custody or
control, including Recipient Materials retained by Employee in Employee’s office
or automobile or at Employee’s home. In addition, Employee acknowledges that
Employee will keep confidential all proprietary information of the Employer that
Employee had access to while employed by Employer and agrees not to use or
disclose such proprietary information without Employer’s prior written
permission.


16. Responsibility for Taxes and Personal Expenses. Employee understands,
agrees, and acknowledges that Employee is solely responsible for any tax
liability associated with this Separation Release and is not relying upon any
statement, representation, or advice from the Employer or any Released Party.
Employee further agrees that Employee shall pay Employee’s own costs, including
accountant’s or attorney's fees, if any, associated with this Separation
Release.


17. Choice of Law/Venue. This Separation Release shall be interpreted under and
governed by, construed and enforced in accordance with, and subject to, the laws
of the State of Arizona, without giving effect to any principles of conflicts of
law. Any disputes between the parties concerning Employee’s employment with
Employer and/or this Separation Release shall be settled exclusively in Maricopa
County, Arizona.


18. Employee’s Acknowledgements, Representations, and Warranties. Employee
acknowledges, understands, agrees, represents and warrants that:


(a)
Employee has had a full and fair opportunity after receipt of this Separation
Release within which to review and consider all its terms, that such time for
consideration has been at least twenty-one (21) days, and that when Employee
signs this Agreement it is only because Employee does not need any further time
to consider whether to sign this Agreement;



(b)
Employee has been advised to consult with, and in fact has had full opportunity
to consult with, an attorney of Employee’s own choosing prior to executing this
Agreement;



(c)
Employee has carefully read and fully understands all the provisions of this
Agreement;





--------------------------------------------------------------------------------


(d)
Employee is knowingly and voluntarily agreeing to all the terms set forth in
this Agreement;



(e)    Employee did not experience any work-related injury during employment;


(f)
Employee is receiving benefits to which Employee otherwise would not be entitled
but for this Agreement; and



(g)
Employee understands, acknowledges, and agrees that Employee may be waiving
significant legal rights by signing this Agreement, and is entering into this
Separation Release freely and voluntarily, after the opportunity to consult with
an attorneys, and with a full understanding of and agreement with all of its
terms.



HAVING CAREFULLY READ THE ABOVE TERMS, AND TO INDICATE AGREEMENT WITH THEM ALL,
THE PARTIES SIGN BELOW


EMPLOYEE


Date: ____________                ________________________________
(Sign name)


________________________________
(Print name)
NORTHERN TIER ENERGY LP
By Northern Tier Energy GP LLC
Its General Partner


By:_______________________________
Its:_______________________________
Date: _____________________________
 





